FROEB, Judge,
dissenting in part, concurring in part:
This unique and complex case has been carefully analyzed by the majority. I agree with the opinion except for the portion dealing with count three of Community Hospital’s complaint which is entitled “Parsons’ Violation.” I would modify the principal sum of the judgment from $307,062.62 to $32,818.44 and vacate the $50,000 award of punitive damages.
The basic problem which brought this litigation about was the failure of Community Hospital to obtain title insurance on the 3.33 acre parcel upon which it built the hospital. The result reached by the majority in effect requires the title company to provide this coverage anyway, notwithstanding the fact that the only title insurance involved covered the adjoining .67 acre parcel on which the diagnostic center was built.
As a consequence of title insurance existing on one parcel and not the other, Community Hospital and the title company were placed in difficult juxtaposition with each other in the quest of Community Hospital to regain marketable title to the two parcels. This quest was finally realized through settlement of the taxpayer suit *381and the curative sale. The interests of Community Hospital were at all times represented by its separate counsel. Attorney Miller represented both the interest of Community Hospital as the insured under the title policy and the title company. The majority has upheld the conclusion of the trial court that there arose a conflict of interest on the part of Attorney Miller which divided his loyalty between Community Hospital and the title company. The majority concludes that this conflict caused Community Hospital a loss of at least $130,011 because the Hospital had to pay that amount and more to “buy” the 3.33 acre parcel at the curative sale and thus obtain valid title. This is where I disagree.
In my opinion there is no evidence which would support a causal connection between Attorney Miller’s conduct and the cost to cure the title to the 3.33 acres. There is no showing that had Miller acted differently, the loss to Community Hospital would have been reduced. Therefore, even assuming Attorney Miller had a conflict of interest which required him to withdraw as counsel for Community Hospital, the evidence does not support an award of damages because Miller’s conduct did not cause any loss which Community Hospital did not already face.
It is undisputed that Community Hospital sought as a first priority to reach a solution which would clear the title to the entire four acres. Counsel for Community Hospital, in cooperation with counsel for the title company, adroitly brought this about by the curative sale. The loss attributable to the insured .67 acres was $32,-818.44. This is all the title company is obligated under the policy to pay. I am unable to find in Parsons v. Continental National American Group, 113 Ariz. 223, 550 P.2d 94 (1976), anything which would eliminate the need for Community Hospital to show that the conduct of Attorney Miller resulted in some loss beyond that which Community Hospital had already suffered by reason of the defective property titles.